Citation Nr: 1526570	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO. 13-33 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of Veterans Affairs (VA) disability compensation benefits.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel










INTRODUCTION

The appellant has asserted that he worked for the U.S. Army as an emergency civilian between 1962 and 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The appellant was hired as a civilian by the U.S. Army to conduct research on Agent Orange between 1962 and 1965.

2. The appellant does not claim, nor does the evidence establish, that he is a veteran.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of establishing veteran status.  38 U.S.C.A. §§ 101(2), 107(b) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.40, 3.41, 3.203 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.

II. Qualifying Service

The appellant has asserted that between 1962 and 1965 he worked as a civilian for the U.S. Army conducting field tests involving Agent Orange in Thailand.  The appellant has not claimed to have served as a member of the armed forces or as a guerilla with the Philippine army during World War II.  Rather, he believes that his work as a civilian researcher and subsequent exposure to herbicides entitles him to VA disability benefits.

In order to establish basic eligibility for VA disability benefits, it is required, in part, that the individual with respect to whom the benefit is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101, 1521; 38 C.F.R. §§ 3.1, 3.6.

"Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).

Service in the Philippine Scouts and the Organized Military Forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2014).  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department; not with VA.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203 (2014); Soria, supra.

In this case, the evidence does not demonstrate, and the appellant has not claimed, that he had qualifying military service in any branch of the U.S. armed forces or the Philippine forces during WWII.  Rather, the appellant claims herbicide exposure while working as a civilian in the U.S. Army testing Agent Orange during the early 1960's.  There is no statutory or regulatory provision that recognizes civilian employment as qualifying active service in the U.S. Armed Forces.  See 38 U.S.C.A. §§ 101, 1521; 38 C.F.R. §§ 3.1, 3.6.  Additionally, the Secretary of the VA has promulgated regulations regarding individuals and groups considered to have performed active duty service.  See 38 C.F.R. § 3.7.  However, to date, employment as a civilian researcher in Thailand during the 1960's is not counted among the groups or individuals determined to have served on active duty.  Further, as the appellant has only claimed that he worked with the U.S. Army as a civilian, the Board finds that referral to the NPRC or Service Department for certification of military service is unnecessary.  Tagupa v. McDonald, 27, Vet. App. 95 (2014).

In sum, the Board has carefully reviewed the entire record in this case.  However, the evidence is not sufficient to establish eligibility.  This is a case for which the law is dispositive; basic eligibility for VA disability benefits is precluded inasmuch as the appellant's spouse had no qualifying service.  Accordingly, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Legal entitlement to VA disability compensation benefits is denied




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


